DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recite “A program that causes a computer to function as a supplementary processing unit configured to perform processing…”.
Products of manufacture are patentable subject matter and have physical attributes.  “program is not typically physical, but typically consist of disembodied data. To be patentable, disembodied structures must be organized and correlated in such a manner as to present a complete operative invention. In this case, “program” comprise program code, i.e. software, which is not patentable subject matter, per se, MPEP 2106.01 (I).
Correction is requires.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13 and 14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Mercredi et al (US 2018/0160074).
Claims 1, 13 and 14, Mercredi, via Figs. 2A and 2B, teaches an information processing method, a program and an information processing device, comprising: 
a supplementary processing unit configured to perform supplementary processing of supplementing communication between users at a plurality of points in accordance with a context of interaction between the users at the respective points in a telepresence system configured to perform bidirectional image and sound communication for the communication. (There is a voice interaction between client devices 106a and 106b.  It is then elevated/transitioned to a video interaction between clients devices 106a and 106b for bidirectional multimedia session, [0032-0033, 0047, 0103].  
Claim 2. The information processing device according to claim 1, further comprising a context recognition unit configured to recognize the context. (communication system 702 in association with authorization/privacy server…. may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object, [0157].  Here examiner maps communication system 702 in association with authorization/privacy server (short name, CS702) to context recognition unit)
(CS702 and Authorization servers may be used to enforce one or more privacy settings of the users of communication system 702. A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions logged by communication system 702 or shared with other systems, such as, for example, by setting appropriate privacy settings, [0140]).
Claim 4. The information processing device to claim 2, wherein the context recognition unit is configured to recognize at least one of a context of a past conversation held by the users or a context of a current conversation being held by the users. (a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part the history of the user's actions, [0153-0154]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of Kato et al (US 2017/0337919) OR Noda et al (US 2021/0183365)
	Claim 5. The information processing device to claim 1, wherein the supplementary processing unit is configured to present information regarding a content of an utterance of a corresponding user of the users as character information. (Kato: The utterance recognizing portion 103 is able to recognize a voice signal emitted by the user 3, and output the content of the recognized utterance information in characters by referring to these various databases, [0071]; Noda: the speech recognition processor 10 acquires the utterances of a speaker by voice, performs speech recognition processing on the voice and converts it into the utterances of a speech recognition unit indicated by character information (Step S11), [0091]).
	Therefore it would have been obvious to the ordinary artisan before the effective filing date top incorporate the teaching of Kato or Noda into the teaching of Mercredi for the purpose of converting the voice utterance into a visually recognizable image, symbol or character for greater communication session.	
Claim 6. The information processing device according to claim 5, wherein the supplementary processing unit is configured to display the character information (Kato: The image generating portion 109 generates an utterance image that displays utterance information of the user 3 with characters, [0098]) or output the information regarding the content of the utterance of the corresponding user by voice. (Noda:  FIG. 7 is a diagram showing a first example of information displayed by the input/output interface in a dialogue utterance browser. FIG. 8 is a diagram showing a second example of information displayed by the input/output interface in the dialogue utterance browser).
	Claim 7. The information processing device according to claim 5, wherein the information regarding the content of the utterance of the corresponding user includes supplementary information that supplements a conversation, the supplementary information being estimated on a basis of the context recognized from the content of the utterance. (Kato: the identification control portion 107 may reduce the threshold value for the length of a pause in order to avoid noise contamination, when the predetermined condition is uttering with a pause of a length equal to or longer than a threshold value after each character of an unknown word, and the normal noise level of the environment around the user 3 is high. The identification control portion 107 may also increase the threshold value for the length of a pause when the noise level of the environment around the user 3 is high, [0089-0091]; Noda: Thus, even when an utterance is finely subdivided by the speech recognition processor 10 or an utterance that includes a lot of content without including a silent interval is uttered, the end-of-talk predict unit 12 divides an utterance of the intermittent speech recognition result and an utterance that is too long and includes a plurality of contents into cohesive units that the speaker wants to speak, [0040]).
Claim 8. The information processing device according to claim 7, wherein the supplementary information includes information that starts a conversation. (Noda: the end-of-talk predict unit 12 acquires the utterances of the speech termination unit as one unit that covers from speech initiation to speech termination of the speaker, [0039]).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of Kato OR Noda and further in view of Teller et al (US 9,329,767)
Claim 9, The information processing device according to claim 5, wherein the supplementary processing unit is configured to evaluate the context and determine which supplementary processing is to be performed in accordance with the evaluation of the context. (Teller: the computing system may evaluate historical context data (which may be stored locally and/or non-locally) and determine a correlation exists between a setting selected by the user, and a certain context, col. 27, lines 59-63).
Claims 10-11. The information processing device according to claim 9, wherein the supplementary processing unit is configured to evaluate whether a conversation has become a great conversation by supplementary information that supplements a conversation and is presented in a past time;  wherein the supplementary processing unit is configured to determine, (Teller:  Many types of information, from many different sources, may be used as context signals … which may include:  the current time, the current date, the current day of the week, the current month, the current season, a time of a past event or past user -context,  a date of a past event or past user -context, a day of the week of a past event or past user -context,  a month of a past event or past user -context,  a season of a past event or past user -context, a current, future, and/or past weather forecast at or near a location of a planned event in which a user and/or a user's friends plan to participate, a current, future, and/or past weather forecast at or near a location of a previous event in which a user and/or a user's friends participated, col. 20, lines 20-65, in a case where the conversation has become the great conversation by the supplementary information presented in the past time, presentation of another supplementary information in accordance with the supplementary information presented in the past time (Here examiner reads that all the context signals of the current time/events or past time/events can be used for planning of the future event in future time…  See Teller’s claims 32-34).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of Kato OR Noda and further in view of Kwon et al (US 9007422)
Claim 12, Mercredi does not teach “The information processing device according to 20claim 1, wherein in the telepresence system, a predetermined intervening space and a space at another end side are displayed as if a space on an own side and the space on the another end side were connected via the predetermined 25intervening space, and the supplementary processing unit is configured to display an agent configured to supplement the communication in the predetermined intervening space”.
Kwon teaches the feature as he develops a video conference system that enables two or more persons who are far away to interact with each other through a communication means. It is mainly used to minimize physical distance between a user's reality space and the other user's remote space felt by users.  

Therefore it would have been obvious to the ordinary artisan before the effective filing date top incorporate the teaching of Kwon into the teaching of Mercredi for the purpose of sharing a 3D object existing on a remote or a local space between users and allow interactions between users about the shared object with greater sense of closeness as seen in fig. 2.

				Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651